Citation Nr: 0101522	
Decision Date: 01/19/01    Archive Date: 01/24/01

DOCKET NO.  99-20 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.  

2.  Entitlement to service connection for a bilateral hip 
disability.

3.  Entitlement to service connection for a bilateral ankle 
disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to an evaluation in excess of 10 percent for 
a mood disorder.

6.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right knee injury and surgery.

7.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left knee.

8.  Entitlement to an evaluation in excess of 10 percent for 
hypertension and heart disease.

9.  Entitlement to a compensable evaluation for hearing loss 
of the left ear.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from February 1972 to January 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Atlanta, 
Georgia, regional office (RO) of the Department of Veterans 
Affairs (VA).  

The issues of entitlement to service connection for left ear 
hearing loss, a bilateral hip disability, a bilateral ankle 
disability, and a back disability will be addressed in the 
remand section at the end of this decision.  The issues of 
entitlement to an increased evaluation for the veteran's 
service connected right knee disability, left knee 
disability, hypertension, and heart disease will also be 
addressed in the remand section.  


FINDINGS OF FACT

1.  The veteran's service connected mood disorder is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  

2.  The veteran's hearing acuity for his left ear is at level 
II. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for the 
veteran's service connected mood disorder have been met; the 
criteria for an evaluation in excess of 30 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.130, Code 9435 (2000). 

2.  The criteria for a compensable evaluation for the 
veteran's hearing loss of the left ear have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.85, Code 
6100 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluation currently assigned 
to his service connected disabilities are inadequate to 
reflect their current levels of severity.  

The Board is satisfied that all relevant facts have been 
properly developed to their full extent for the issues of 
entitlement to increased evaluations for a mood disorder and 
hearing loss of the left ear, and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The Board notes that these issues involve the veteran's 
dissatisfaction with the initial rating for his disabilities 
assigned following the grant of service connection.  The 
United States Court of Appeals for Veterans Claims, formerly 
the Court of Veterans Appeals (Court) has found that there is 
a distinction between a veteran's disagreement with the 
initial rating assigned following a grant of service 
connection, and the claim for an increased rating for a 
disability in which entitlement to service connection has 
previously been established.  In instances in which the 
veteran disagrees with the initial rating, the entire 
evidentiary record from the time of the veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Mood Disorder

The veteran contends that the 10 percent evaluation currently 
assigned for his service connected mood disorder is 
inadequate to reflect its current level of severity.  He 
states that he can become extremely irritated at the 
slightest provocation, and that this causes him to monitor 
himself very closely.  

The record indicates that entitlement to service connection 
for a mood disorder was initially established in a July 1999 
rating decision.  This disability was considered to be 
secondary to the veteran's service connected heart 
disability.  A 10 percent evaluation was assigned for the 
mood disorder, which currently remains in effect.  It is the 
veteran's disagreement with this decision which has resulted 
in the current appeal.  

The veteran's service connected mood disorder is evaluated 
under the General Rating Formula for Mental Disorders.  Under 
this formula, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect, circumstantial 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is merited for occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation  normal), due 
to such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

Occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or when symptoms are controlled by continuous 
medication, warrants a 10 percent evaluation.  When a mental 
condition has been formally diagnosed but the symptoms are 
not severe enough either to interfere with occupational and 
social functioning or to require continuous medication, than 
a zero percent evaluation is merited.  38 C.F.R. § 4.130, 
Diagnostic Code 9435 (2000). 

The veteran was afforded a VA fee basis psychiatric 
examination in February 1999.  His history noted that he had 
finished high school as well as some technical courses.  He 
stated that he worked in law enforcement while in the 
service.  He believed his problems began in service while he 
was stationed in Taiwan.  After discharge from service, he 
worked as a policeman from 1980 to 1985.  He began to have 
problems with coworkers and supervisors, and eventually quit.  
Afterwards, he took a job driving a delivery truck.  He had 
developed medical problems, including diabetes mellitus, 
hypothyroidism, a heart disability, and a shoulder 
disability.  The veteran denied alcohol or drug problems.  He 
was currently in his second marriage.  On mental status 
examination, the veteran was neatly dressed.  His affect was 
full and appropriate, and he showed some emotions during the 
interview.  He admitted that he was anxious about himself 
talking to the examiner, who was, as he put it, a stranger.  
His mood was mildly depressed with some anxiety, but he 
admitted mood swings since discharge from service.  He denied 
auditory or visual hallucinations.  The veteran admitted to 
some suicidal thoughts, but without intent.  No psychomotor 
retardation was present.  His thinking was coherent, tight in 
associations, and with no clear-cut delusions.  He admitted 
that he did not like to go to crowded places or parties.  He 
preferred to be at home with his wife, with whom he was very 
happy.  His memory was good for remote and recent events, and 
he was oriented.  He did not show any obsessive or 
ritualistic behavior that interfered with routine activities.  
His speech was normal in rate and flow, with no irrelevant, 
illogical, or obscure speech patterns, and no panic attacks 
were mentioned or observed.  He had some history of a short 
temper and poor impulse control that developed during 
service, which had been diagnosed at that time as situational 
anxiety and emotional distress.  The veteran's insight and 
judgment were fairly good, and he was competent to handle his 
financial affairs.  The examiner stated that the veteran had 
been able to function in the last few years, but that he had 
developed numerous medical problems which could be what was 
causing him to have some mild depression.  The assessment was 
a mild mood disorder secondary to medical conditions; which 
were mild heart problems, with status post quadruple bypass, 
hypothyroidism, and diabetes mellitus.  His score on the 
Global Assessment of Functioning (GAF) scale was 61, which 
the examiner said included mild to moderate symptoms, mild 
depression, mood swings, and mild to moderate difficulties in 
social and occupational functioning.  He had few friends, and 
conflicts with coworkers.  

After careful review of the veteran's contentions and the 
evidence of record, the Board finds that a 30 percent 
evaluation is merited for his service connected mood 
disorder.  The February 1999 VA examination noted that the 
veteran had a depressed mood.  He admitted to some suicidal 
thoughts, but no intent.  The examiner assigned a GAF score 
of 61.  GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) [hereinafter DSM-IV].  A 61-
70 rating indicates "mild symptoms or some difficulty in 
social, occupational, or school functioning."  (Ibid.).  The 
examiner described this score as representing mild to 
moderate symptoms, mild depression, mood swings, and mild to 
moderate difficulties in social and occupational functioning, 
as well as few friends.  The Board believes that these 
symptoms more nearly resemble those which result in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, and warrant a 30 percent 
evaluation.  In reaching this decision, the Board has 
resolved all reasonable doubt in favor of the veteran.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Code 
9435.  

The Board has considered entitlement to an evaluation in 
excess of 30 percent for the veteran's service connected mood 
disorder, but this is not demonstrated by the evidence.  
While the February 1999 VA examination noted that the veteran 
described occasional disturbances of mood and some 
difficulties in work and social relationships, it also  
stated that his affect was full and appropriate, and his 
speech was normal.  There was no evidence of panic attacks, 
and his memory was good.  His thinking was tight, and his 
judgment was fairly good.  The Board finds that the veteran's 
symptomatology does not more nearly resemble the criteria 
required for a 50 percent evaluation.  Therefore, an 
evaluation in excess of 30 percent is not merited.  38 C.F.R. 
§§ 4.7, 4.130, Code 9435.  

Hearing Loss of the Left Ear

Entitlement to service connection for hearing loss of the 
left ear was initially established in a July 1999 rating 
decision.  A zero percent evaluation was assigned for this 
disability, which currently remains in effect.  

Evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  These are assigned based on 
a combination of the percent of speech discrimination and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  The non-service 
connected ear will be assigned a Roman Numeral designation 
for hearing impairment of I.  38 C.F.R. § 4.85.  

The veteran was afforded a VA fee basis hearing examination 
in February 1999.  His left ear had thresholds of 35, 35, 45, 
and 55 decibels at the frequencies of 1000, 2000, 3000, and 
4000 Hertz.  The average of these thresholds is 42.5 
decibels.  Speech discrimination was 88 percent.  This 
equates to level II hearing.  38 C.F.R. § 4.85, Table VI.  
When the veteran's level II hearing for his left ear and 
level I hearing for his nonservice connected right ear are 
applied to 38 C.F.R. § 4.85, Table VII, the result is a zero 
percent evaluation, which is the evaluation currently in 
effect.  38 C.F.R. § 4.85, Tables VI and VII.  Therefore, an 
increased evaluation for the veteran's hearing loss is not 
merited.  

In reaching this decision, the Board has considered the 
veteran's argument that his hearing loss has increased.  
However, the evidence clearly weighs against the assignment 
of a compensable evaluation in this case.  The requirements 
of 38 C.F.R. § 4.85 set out the percentage ratings for exact 
numerical levels of impairment required for a compensable 
evaluation of hearing loss.  The evaluation of hearing loss 
is reached by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Therefore, the only possible 
interpretation of the most recent evidence is that the 
veteran's hearing loss is at level II for his left ear, and 
that, therefore, a compensable rating is not warranted.  


ORDER

Entitlement to a 30 percent evaluation for a mood disorder is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.  

Entitlement to a compensable evaluation for hearing loss of 
the left ear is denied. 






REMAND

I. Claims for Service Connection

Hearing Loss of the Right Ear

The veteran contends that service connection is merited for 
his hearing loss of the right ear.  He argues that he was 
exposed to a variety of acoustic trauma in his duty as a law 
enforcement specialist during active service, including 
gunfire, sirens, aircraft engine noise, and whistles.  The 
veteran states that he was diagnosed as having left ear 
hearing loss during service, and he believes that his current 
hearing loss is a continuation of that noted during service.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established unless hearing status meets pure 
tone and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  The Court has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A review of the medical records reveals that the veteran was 
afforded a separation examination in August 1979 prior to 
discharge from active service.  The audiology examination 
revealed that the right ear had auditory thresholds of 15, 
25, 25, 15, 20, and 15 decibels at the frequencies of 500, 
1000, 2000, 3000, 4000, and 6000 Hertz.  The Board notes that 
while these findings do not equate to hearing loss as defined 
by 38 C.F.R. § 3.385 for which service connection may be 
established, they do constitute evidence of some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The current evidence includes the findings of the February 
1999 VA fee basis hearing examination.  This examination 
revealed that the veteran had auditory thresholds of 40, 30, 
40, 40, and 55 decibels at the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz.  This constitutes hearing loss as 
defined by 38 C.F.R. § 3.385, and the diagnoses included 
bilateral hearing loss.  However, the examiner also expressed 
an opinion that given the veteran's pattern of hearing loss 
and history of sporadic noise exposure, it was unlikely that 
his hearing loss was a direct result of noise exposure 
sustained during military service.  The Board notes that 
there is no indication in either the claims folder or the 
examination report that the claims folder was made available 
to the examiner before rendering this opinion, or that she 
had an opportunity to review the results of the August 1979 
examination.  Therefore, the Board believes that an 
additional hearing examination would be useful in order to 
assure that the examiner has reviewed the veteran's medical 
history before rendering an opinion as to the etiology of his 
hearing loss of the right ear.  

Back Disability

The veteran contends that his current back disability is the 
same disability for which he was treated during active 
service.  He argues that his back problems in service 
represented the beginning of a chronic disability.  

The service medical records show that the veteran was treated 
for an injury to the mid-dorsal spine in November 1975.  He 
was also seen for paravertebral muscle spasm in February 
1979.  The current medical records include the report of the 
February 1999 general medical examination, which states that 
the veteran was first treated for back pain during service in 
1975.  Upon completion of the examination, the diagnoses 
included osteoarthritis of the lumbar spine.  However, the 
examiner did not express an opinion as to whether or not the 
veteran's current back disability was related to active 
service.  In addition, one of the veteran's chiropractors 
opined in September 1999 that the veteran's back disability 
had been aggravated by his service connected knee 
disabilities.  The Board notes that secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  The February 1999 VA examiner 
did not express an opinion as to whether or not the veteran's 
current back disability is either the result of or aggravated 
by the veteran's knee disabilities.  Furthermore, there is no 
indication to show that the examiner had access to the 
veteran's medical records as contained in his claims folder.  
Therefore, the Board believes that it is necessary to 
schedule the veteran for an additional examination.  

Hips and Ankles

The service medical records indicate that the veteran was 
treated for a sprained ankle, lateral ligament, in March 
1972.  There was tenderness of the right lateral aspect of 
the right ankle to touch, and popping of the ankle with 
running.  

At the February 1999 VA examination, it was noted that the 
veteran reported the only way he could perform the maneuvers 
required to measure the range of motion of his hips was by 
laying on his sides.  The rotation of his left foot was noted 
to exceed considerably the normal rotation, and to reach 95 
degrees instead of the maximum normal of 60 degrees.  The 
examiner did not discuss the etiology of these unusual 
findings.  The examination report does not state whether or 
not the veteran's claim folder was available for review.  

Subsequent to the February 1999 VA examination, a September 
1999 letter from one of the veteran's private chiropractors 
stated that the veteran required periodic adjustments to his 
hips, and opined that the veteran's symptoms were caused by 
his service connected knee disability.  In view of this 
opinion, the Board finds that the veteran should be scheduled 
for an additional VA orthopedic examination in order to state 
whether or not the veteran has a bilateral ankle disability 
or bilateral hip disability, and, if so, to obtain an opinion 
as to the etiology of these disabilities.  




New Legislation

In addition to the above, the Board notes that there has been 
a significant change in the law during the pendency of this 
appeal, which affects all of the above claims for service 
connection.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the VA with respect to the duty to assist, 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

II. Claims for an Increased Evaluation

The February 1999 VA fee basis examination obtained the range 
of motion of each of the veteran's service connected knees.  
In addition, each knee was tested for stability.  However, 
the examination report does not discuss whether or not there 
is additional disability as a result of pain, weakness, 
incoordination, or excess fatigability.  The Board recognizes 
that the disability of the musculoskeletal system is 
primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  Therefore, the Board finds that the 
veteran should be scheduled for a new examination in order to 
determine the additional disability, if any, that results 
from these factors.  

Finally, the Board notes that service connection for 
hypertension and heart disease was established in July 1999.  
These disorders are currently evaluated as a single 
disability, which is evaluated under both 38 C.F.R. § 4.104, 
Code 7101 (2000), which is the rating code for hypertension, 
and 38 C.F.R. § 4.104, Code 7017 (2000), which is the rating 
code for the residuals of coronary bypass surgery.  

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (2000).  However, an 
exception to this is the anti-pyramiding provision of 38 
C.F.R. § 4.14 (2000), which states that evaluation of the 
"same disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), it was held that the described conditions in that 
case warranted 10 percent evaluations under three separate 
diagnostic codes, none of which provided that a veteran may 
not be rated separately for the described conditions.  
Therefore, the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14.  Esteban, at 261.  The critical element cited was "that 
none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.  

The Board notes that a review of the pertinent rating codes 
appears to indicate that none of the symptomatology cited in 
either codes is overlapping with that of the other codes.  
However, Note (2) of 38 C.F.R. § 4.104, Code 7101, states 
that hypertension due to aortic insufficiency or 
hyperthyroidism is to be evaluated as part of the condition 
causing it rather than by a separate evaluation.  A review of 
the medical evidence is negative for an opinion as to the 
etiology of the veteran's hypertension.  The evidence notes 
that the veteran has a history of coronary bypass surgery.  
Further, the veteran's diagnoses are noted to include 
hypothyroidism.  In this case, it does not appear that the RO 
has considered entitlement to separate evaluations for the 
veteran's hypertension and heart disease.  Therefore, the 
Board finds that an additional VA examination is required in 
order to determine the etiology of the veteran's 
hypertension, as well its relationship, if any, to the heart 
disease, and to afford the RO an opportunity to consider 
effect of Esteban v. Brown, 6 Vet. App. 259 (1994) on the 
veteran's claim.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his claimed 
disabilities since discharge from active 
service.  After securing the necessary 
release, the RO should obtain any records 
not previously obtained, and associate 
them with the claims folder.  

2.  The veteran should be afforded a VA 
hearing examination to determine the 
nature and etiology of his hearing loss 
of the right ear.  All indicated tests 
and studies should be conducted.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should note that it has been reviewed.  
After the completion of the examination 
and review of the record, the examiner 
should attempt to express the following 
opinion(s): Does the veteran currently 
have hearing loss of the right ear?  If 
so, is this hearing loss related to the 
hearing loss that was demonstrated on the 
August 1979 separation examination?  The 
reasons and bases for this opinion should 
be provided. 

3.  The veteran should be afforded a VA 
orthopedic examination of his service 
connected knee disabilities, and his 
claimed disabilities of the back, hips, 
and ankles.  All indicated tests and 
studies should be conducted.  The claims 
folder must be provided to the examiner 
for use in the study of this case, and 
the examiner should note that it has been 
reviewed.  As for the knees, the range of 
motion should be provided in degrees.  
The examiner(s) should comment on the 
functional limitations, if any, caused by 
the veteran's service connected knee 
disabilities.  With respect to any 
subjective complaints of pain, the 
examiner is requested to specifically 
comment on whether pain is visibly 
manifested on movement of the joints, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the knee 
disabilities, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the knee 
disabilities, or the presence or absence 
of any other objective manifestation that 
would demonstrate disuse or functional 
impairment due to pain attributable to 
the knee disabilities.  The presence or 
absence of weakness, incoordination, and 
excess fatigability should also be noted, 
and any additional functional limitation 
as a result of these factors should be 
described.  Following the completion of 
the examination and review of the medical 
records contained in the claims folder, 
the examiner should attempt to express 
the following opinions: 1) Does the 
veteran currently have a back disability?  
If so, is it as likely as not that this 
back disability is related to the back 
disabilities for which the veteran was 
treated in service, or otherwise related 
to active service?  If a back disability 
is found to be present but not to have 
been incurred due to service, is it as 
likely as not that the back disability is 
the result of the veteran's service 
connected knee disabilities?  If not, is 
it as likely as not that the back 
disability has been aggravated by the 
knee disabilities?  If the back 
disability is found to have been 
aggravated by the knee disabilities, 
state, if possible, the additional 
disability that has resulted from the 
knee disabilities.  2) Does the veteran 
currently have a disability of either or 
both hips?  If so, is it as likely as not 
that the hip disability has developed as 
a result of active service?  If a hip 
disability is found to be present but not 
to have been incurred due to service, is 
it as likely as not that the hip 
disability is the result of the veteran's 
service connected knee disabilities?  If 
not, is it as likely as not that the hip 
disability has been aggravated by the 
knee disabilities?  If a hip disability 
is found to have been aggravated by the 
knee disabilities, state, if possible, 
the additional disability that has 
resulted from the knee disabilities.  3) 
Does the veteran currently have a 
disability of either or both ankles?  If 
so, is it as likely as not that the 
bilateral ankle disability has developed 
as a result of active service?  If a 
bilateral ankle disability is found to be 
present but not to have been incurred due 
to service, is it as likely as not that 
the ankle disability is the result of the 
veteran's service connected knee 
disabilities?  If not, is it as likely as 
not that the ankle disability has been 
aggravated by the knee disabilities?  If 
an ankle disability is found to have been 
aggravated by the knee disabilities, 
state, if possible, the additional 
disability that has resulted from the 
knee disabilities.  The examiner(s) 
should provide the reasons and bases for 
their opinions.  

4.  The veteran should be afforded a VA 
examination of his hypertension and heart 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder must be made available for review 
by the examiner in conjunction with the 
examination and the examiner should note 
that it has been reviewed.  All indicated 
tests and studies should be conducted.  
After the completion of the examination 
and review of the veteran's medical 
history in the claims folder, the 
examiner should express an opinion as to 
the nature and etiology of the veteran's 
hypertension, and the relationship, if 
any, between the veteran's hypertension 
and heart disease.  In particular, the 
examiner should note whether or not the 
veteran's hypertension is the result of 
aortic insufficiency that may be present 
as part of the veteran's heart disease.  

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  The veteran's claim for 
increased evaluations for his service 
connected hypertension and heart disease 
should be evaluated on the basis of the 
holding in Esteban v. Brown, 6 Vet. App. 
259 (1994), and the award of separate 
evaluations must be considered.  The 
reasons why separate evaluations are or 
are not awarded should be noted.  The 
veteran's claims for service connection 
for a back disability, a bilateral hip 
disability, and a bilateral ankle 
disability should also be considered on 
the basis of whether or not these 
disabilities have developed secondary to 
the veteran's service connected knee 
disabilities.  See 38 C.F.R. § 3.310(a), 
and Allen v. Brown, 7 Vet. App. 439 
(1995).  The RO must also review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  If any 
benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
The supplemental statement of the case 
should contain all pertinent laws and 
regulations not previously provided to 
the veteran, including those concerned 
with secondary service connection.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



